Title: To George Washington from William Smallwood, 1 September 1781
From: Smallwood, William
To: Washington, George


                  
                     Dear Sir,
                     Annapolis September 1st 1781.
                  
                  I am sorry to inform you that the third Regiment was detained beyond my Expectations, for want of Equipments, they marched to join the Marquis on the 28h of August, but are yet deficient one hundred stand of Arms, and upwards of two hundred Blankets, The arms I have procured, and shall forward with all possible dispatch—some Cloth has been received which is now making up into Blankets to be forwarded.
                  I am honoured with yours of the 24th Ultimo, and it would give me great pleasure to comply with your Orders respecting the March of all the Levies and Recruits, but to what purpose without proper Equipments?  Recruits, Draughts and Substitutes, sufficient to fill up the Fourth Regiment have been rendezvoused here only eight Days, at which time I acquainted the Executive and called on them for Supplies of Arms, Accoutrements, Cloathing &ca which I had previously made repeated requisitions of, at the same time being destitute of any species of Equipments,  I earnestly pressed the Expediency of supplying Arms, Accoutrements, Blankets and Shoes, as essentially necessary to enable them to march, I have received but five hundred stand of Arms since, including the hundred stand about to be forwarded to the third Regiment, and no Cloathing, which was promised to the Levies under the recruiting Act.
                  About one Hundred Men have rendezvoused to form the other Regiment required by Congress, in like situation with those of the fourth, and I really cannot tell you what forwardness the two Troops of Horse are in as I have no direction or order in this Business ‘till the Troops are assembled and delivered here. 
                  I find a perfect disposition in the State to use every Exertion to promote the Service, but indeed her Finances are so low, and her Resources so limited by the stagnation of Commerce, the Consequence of the Bay being blocked up, that little can be effected—Her late Emission not being current, the Equipments She furnishes are principally obtained by Seizures. 
                  Your Orders with respect to Captain Hughes’s joining his Regiment I have communicated.  I am with the highest Regard and Esteem Your very Obedt & most Hble Servt
                  
                     W. Smallwood
                  
                  
                     I shou’d be glad of your further direction if you incline the Levies shou’d be moved in the State they are in it shall be done without waiting longer, for Supplies from the State altho’ she is making every Effort to furnish them. 
                  
                  
               